762 N.W.2d 926 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dwight Ervin ANDREWS, Defendant-Appellant.
Docket No. 138082. COA No. 286191.
Supreme Court of Michigan.
April 3, 2009.

Order
On order of the Court, the application for leave to appeal the November 21, 2008 order of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to appeal within 21 days after the date of this order. The prosecutor shall specifically address whether the Wayne Circuit Court had the authority to vacate its own prior unappealed order discharging the defendant's sentence in Case No. 92-010016 based on communications with the Michigan Department of Corrections.
The application for leave to appeal remains pending.